PER CURIAM.
The only question presented to this Court is whether the trial court erred in denying defendant Ford Motor Company’s motion for summary judgment which motion was based upon the provisions of G.S. 1-50(6). The trial court concluded that the six year statute of limitations set forth in G.S. 1-50(6) was inapplicable to instant case, or if applicable, the statute was unconstitutional as applied to the facts of this case.
After a thorough and careful examination of the record, the briefs, and the authorities cited therein, and after giving due consideration to the oral arguments presented on this question, we conclude that the petition for writ of certiorari was improvidently allowed. The order allowing certiorari is hereby vacated. The decision of the trial court denying defendant’s motion for summary judgment shall remain undisturbed and in full force and effect. Except in extraordinary circumstances, this Court will not consider, either by writ of certiorari or discretionary review, any denial of a motion for summary judgment prior to the entry of final judgment in a case wherein summary judgment was denied.
Certiorari improvidently granted.